DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 13, it is unclear what structure is required by the claim. The claims recite a “doser controller configured to control injection…” However, the subsequent “wherein” clause recites “the heated doser unit is configured…” It is unclear if the doser controller is programmed with the functions recited in the wherein clause or if the claims only require a doser unit capable of being operated in the two modes. For purposes of examination the claim will be interpreted as the controller being programmed to provide the recited functionality.
Claims 2-12, 14 and 15 depend from claims 1 and 13 and are rejected for the same reason therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0128143 A1 to Umemoto et al. (Umemoto).
In reference to claims 1 and 13, Umemoto discloses an over the road vehicle, the vehicle comprising an internal combustion engine (1; Fig. 1) configured to produce a flow of exhaust gases that are conducted through an exhaust passageway defined by an exhaust conduit, and an exhaust aftertreatment system fluidly coupled to the internal combustion engine, the exhaust aftertreatment system including a mixing can defining at least a portion of an exhaust passageway for receiving a flow of exhaust gases therein (the “can” is being interpreted as the portion of the exhaust conduit 27 containing injector 35 where the reductant supplied is mixed into the exhaust stream), and a heated doser unit including a reagent doser (35) configured to inject reagent into the flow of exhaust gases in the mixing can, a heater (34) coupled to the reagent doser to heat reagent in the reagent doser, and a doser controller configured to control injection of the reagent by the reagent doser and heating of the reagent by the heater, wherein the heated doser unit is configured to operate in (1) an unheated mode, in which reagent is injected by the reagent doser without the addition of heat by the heater, and (2) a heated mode, in which reagent is injected by the reagent doser with the addition of heat by the heater (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto.
In reference to claims 2 and 14, Umemoto discloses the system of claim 1 and vehicle of claim 13, but fails to explicitly disclose determining an energy availability ratio. However, in Umemoto, the amount of energy to vaporize the reductant is known (par. 0055). Umemoto discloses estimating the amount of energy in the exhaust gas (par. 0053). When the energy contained in the exhaust gas is insufficient, Umemoto activates the heater to supply the remaining required energy for vaporization (see pars. 0059, 0062-0064; Fig. 4). Since applicant has not disclosed that using a ratio of the energy values over the energy values themselves as an activation criteria solves any stated problem or does anything more than provide predictable results and it appears that Umemoto would function equally well and the same way regardless of any arithmetic manipulations used, it would have been a mere matter of obvious design choice to one skilled in the art before the effective filing date of the claimed invention to have utilized a ratio of the energy values in order to provide predictable results.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Umemoto as applied to claim 2 above, and further in view of US 2018/0363527 A1 to Everly et al. (Everly).
In reference to claim 3, the modified Umemoto teaches the system of claim 2, but fails to explicitly disclose the parameters of the energy calculation. However, Everly discloses a similar system including a heated doser unit (26, 40, 50; Fig. 1)  wherein the doser controller configured to adjust power to the heater based on a temperature of the flow of exhaust gases, a flowrate of the flow of exhaust gases, a demanded flow rate of the reagent, and ambient temperature (par. 0038). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameters disclosed by Everly into the system of the modified Umemoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the additional parameters would provide for a better model thereby improving the accuracy and efficiency of the system.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Umemoto as applied to claim 2 above, and further in view of US 2013/0167512 A1 to Brueck et al. (Brueck).
In reference to claims 4-8, the modified Umemoto teaches the system of claim 2 but fails to explicitly disclose the additional parameters for determining the energy availability ratio. However, Brueck discloses a similar system for heating a reductant that utilizes an energy model that incorporates a plurality of engine operation conditions to control the heater operation. Brueck teaches that any parameter that affects the amount of energy flowing into or out of the exhaust system should be accounted for (pars. 0039-0043).  Additionally, since applicant has not disclosed that using the particular parameters solve any stated problem or does anything more than provide predictable results and it appears that the modified Umemoto would function equally well as long as all energy changes were accounted for, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any operating parameters that may affect the energy flows in the system, as suggested by Brueck, as a matter of design choice, into the system of the modified Umemoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the additional parameter would advantageously provide for more efficient and accurate operation.
Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto as applied to claims 1, 2 and 13 above, and further in view of WO 2021/062418 A1 to Masoudi et al. (Masoudi).
In reference to claims 9-12 and 15, Umemoto discloses the system of claim 1, the vehicle of claim 13, and teaches the system of claim 2, but fails to explicitly disclose a uniformity factor. However, Masoudi discloses a system including a mixer (55; Fig. 2), a doser unit (6), a heater (71, 73) and a control unit (69) that utilizes a measure of distribution uniformity to activate the heater when the uniformity is below a threshold (pars. 0071-0073), the uniformity based on at least one of flowrate of the flow of exhaust gases and the demanded flow rate of the reagent (pars. 0080, 0099). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mixer and technique disclosed by Masoudi into the system and vehicle of Umemoto. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Masoudi teaches the technique advantageously accelerates reductant formation and avoids crystallization (par. 0074).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0093536 A1 and FR 3004755 A1 each disclose systems that also appear to anticipate at least claims 1 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
29 December 2021